DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 15 March 2021, the Request for Continued Examination (RCE) has been accepted.  The amendments to the claims have been entered into the application.  By this amendment, no claims were added or cancelled, and claims 1-19 are currently pending in the application, with claims 12-19 withdrawn from consideration as being drawn to a non-elected invention.  The arguments provided by the applicant are addressed below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2011/0214583 by Dutch (Dutch).
Regarding claim 1, Dutch discloses a rifle cartridge (See Figures, Entire Disclosure, clearly depicted and discussed) comprising: a case having a case length, 
Regarding claim 7, Dutch further discloses wherein the case houses a bullet, wherein the bullet has a diameter greater than 7.62 mm [0.300 in] (See at least 
Regarding claim 8, Dutch further discloses wherein the cartridge houses a 30 caliber bullet (See at least Paragraphs 0004, 0007, 0108, & 0212, the specification clearly denotes a 7.62 mm bullet is known that is 30 caliber).
Regarding claim 10, Dutch further discloses wherein the case includes brass (See at least Paragraph 0213, clearly disclosed).
Regarding claim 11, Dutch further discloses wherein the base portion is rimless (See Figures, clearly illustrated).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutch.
Regarding claim 2, Dutch discloses the claimed invention except for the case length being specifically 38.3 mm [1.508 in]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the case length be 38.3 mm, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).
Regarding claim 3, Dutch discloses the claimed invention except for the neck diameter being specifically 8.48 mm [0.334 in]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the neck diameter be 8.48 mm, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Dutch discloses the claimed invention except for the base diameter being specifically 9.55 mm [0.376 in]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the base diameter be 9.55 mm, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Dutch makes obvious that wherein the cartridge is compatible with an AR15 rifle (Understood that the cartridge is capable of being used in an AR-15 rifle).
Regarding claim 6, Dutch makes obvious that wherein the cartridge is compatible with an AR10 rifle (Understood that the cartridge is capable of being used in an AR10 rifle).
Regarding claim 9, Dutch further discloses that the cartridge can contain any type of propellant (Paragraph 0220), but does not specifically disclose the type of propellant. Thus, Dutch discloses the claimed invention except for the specific type of powder. It would have been obvious to ne having ordinary skill in the art before the effective filing date of the claimed invention to utilize a gun powder including H110 In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s argument that the rejections were not sufficiently articulated is not persuasive.  The rejections include clear notice of the grounds and art being applied.  Further, additional explanation of case law, motivation and rationale is given above and beyond the minimum requirements.  Furthermore, note the following:
•	See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…” (emphasis added).
•	Just as applicant’s claims are not so complex as to require applicant to provide reference characters in the claim that map each claimed element to applicant's figures, nor are they so complex as to require such mapping to the art.  Even though --claim mapping-- can be helpful when making overly complex rejections, with overly complex 
•	The rejections include clear notice of the grounds of rejection (i.e., the statutory basis and art being applied), thereby meeting the minimum requirements for a prima facie rejection and thereby transferring burden to applicant to produce conflicting evidence, convincing argument and/or amendment to overcome the rejections.    
•	However, since applicant's representative has indicated difficulty in identifying commonality between the art and claims the examiner has reworded the rejection in order to assist applicant.  Note that where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not constitute a new ground of rejection since the grounds of rejection are defined by the art and statutory basis applied.  Furthermore, reliance upon fewer references under 35 U.S.C. 103 does not constitute a new ground of rejection.  See MPEP 1207.03 (III).
In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641